UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                  No. 96-20996
                                Summary Calendar


                              MARILYN HERRINGTON,

                                                      Plaintiff-Appellant,

                                      VERSUS

     GULF STATES TOYOTA, INCORPORATED; THE FRIEDKIN CORPORATION,
              doing business as Gulf States Distributors,

                                                     Defendants-Appellees.



               Appeal from the United States District Court
                    For the Southern District of Texas
                              (H-94-CV-2268)
                               June 30, 1997


Before SMITH, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:1

          Herrington sued her employer, Gulf States Distributors, and an

affiliated company, Gulf States Toyota, under Title VII of the

Civil Rights Act of 1964 claiming employment discrimination based

on       retaliation,   and   for   intentional   infliction   of   emotional

distress under Texas law.            The district court granted summary

judgment for Defendants on all claims.             Herrington appeals.     We

affirm.

     1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     To avoid summary judgment Appellant must create an issue of

material fact as to the elements necessary to prove a prima facie

case of employment discrimination based on retaliation.           One

element of that claim is that she suffered an adverse employment

decision.   The district court held that she had not created a fact

issue on this point and we agree.       Her employment was terminated

because of the dissolution of the department in which she worked.

No evidence challenges that fact.        The other incidents to which

Appellant points as adverse employment decisions do not, as a

matter of law, qualify as such.       See Dolis v. Rubin, 77 F.3d 777,

781 (5th Cir. 1995).

     Since Appellant has created no issue of fact as to her prima

facie case, there is no need to consider the legitimacy of the

reasons advanced by Appellees for the action taken.

     The district court granted summary judgment for Appellees on

Appellant’s intentional infliction of emotional distress claim

because no issue of fact was created that the conduct complained of

was extreme or outrageous. Indeed, there is no factual dispute.

Taking the facts as put forward by Appellant, they do not create a

fact issue.   Those facts are not outrageous or extreme as defined

by this Court.   Johnson v. Merrill Dow Pharmaceuticals, Inc., 965
F.2d 31, 33 (5th Cir. 1992).

     AFFIRMED.




                                  2